Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is in response to communications filed on 6/14/2021.  Claim(s) 1, 6 & 7 have been amended. No other claims have been amended, added, or canceled.  Accordingly, claim(s) 1- 7 are pending.  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/14/2021 has been entered.
Response to Arguments
Applicant's arguments filed 6/14/2021 have been fully considered but they are not persuasive. In substance applicant’s representative argues that neither Liu nor Norimasa nor Nagashima disclose “for each of a plurality of sections into which a guide route from a current position of the vehicle to a destination is divided, calculating a necessary remaining amount of fuel, the necessary remaining amount being necessary for reaching an end point of that section from the current position of the vehicle, the sections being portions of the guide route between turns in the guide route”. 
In response to applicant’s argument the examiner respectfully disagrees. Initially the examiner would like point out that applicant’s representative employs broad language and as such the examiner reserves the right to interpret the claim(s) broadly. As such the examiner would like to state that the . 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1- 7 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (US20140236467 A1) in view of Norimasa (JP2017049156A) and further in view of Nagashima (JP2009092443A).
As per claim 1, Liu discloses the invention as detailed below: a navigation apparatus to be mounted in a vehicle, the apparatus comprising:
a processor configured to: for each of a plurality of sections into which a guide route from a current position of the vehicle to a destination is divided, calculate a necessary remaining amount of fuel, the necessary remaining amount being necessary for reaching an end point of that section from the current position of the vehicle (see at least fig. 2-4 & 6);
based on a current remaining amount of the fuel and the necessary remaining amount, determine section reaching probabilities of whether or not the vehicle can reach end points of the sections from the current position without refueling (see at least fig. 2-4 & 6 and par. 52-59); 
select a plurality of refueling points in a vicinity of the guide route  (see at least fig. 2-4 & 6 and par. 52-59);
for each of the refueling points, determine a refueling reaching probability of whether or not the vehicle can reach that refueling point (see at least fig. 2-4 & 6 and par. 52-59);
for each of the refueling points, assign a priority according to its refueling reaching probability (see at least fig. 2-4 & 6 and par. 52-59).
 Liu further disclose constantly updating and then displaying the updated information in an illustrative vehicle display (see at least fig. 2-4).
However, Liu does not appear to explicitly disclose when refueling reaching probabilities of a plurality of refueling points are the same assign a higher priority to the refueling point closest to the destination. 
Nevertheless, the concept of prioritizing points of interest (POI) with respect to different criteria was well known in the art, prior to the effective filing date of the given invention; as is evident by the disclosure of Norimasa. Norimasa—who is in the same field of endeavor—discloses when refueling reaching probabilities of a plurality of refueling points are the same assign a higher priority to the refueling point closest to the destination (see at least fig. 1- 16 and in particular fig. 1 & 13 “assigning different priorities to selection of fuel station distance priority, time priority and/or cost priority, and reaching the refueling facility nearest to the destination”).
One of ordinary skill in the art prior to the effective filing date of the given invention would have been motivated to combine Norimasa’s conditional prioritizing with those of Liu’s route completion likelihood, in order to form a more user friendly and overall efficient system (i.e., by allowing the user to select which priority method they wish to utilize—distance, cost and/or time). 
Motivation for combining Liu and Norimasa not only comes from knowledge well known in the art but also from Norimasa (see at least Abstract and A-2 Operation). 
 Furthermore, Liu does not appear to explicitly disclose change display modes of each of the sections displayed in a display image according to the section reaching probability for each of the sections; and highlight the refueling point having a highest priority among the plurality of refueling points in the display image.
Nevertheless, Nagashima—who is in the same field of endeavor---discloses change display modes of each of the sections displayed in a display image according to the section reaching probability for each of the sections; and highlight the refueling point having a highest priority among the plurality of refueling points in the display image (see at least fig. 4, 6 & 9).
One of ordinary skill in the art, prior to the effective filing date of the given invention, would have been motivated to combine Nagashima’s navigation device with those of Liu’s for route completion likelihood display in order to form a more user friendly and dynamic system (i.e., by constantly making the user of his potential driving range and locations for recharging/refueling). 
Motivation to combine Liu with Nagashima comes from knowledge well known in art. 
Liu, Nagashima and Norimasa disclose claim 2: acquire fuel efficiency influencing factor information that is information on a factor influencing fuel efficiency of the vehicle; and calculate the necessary remaining amount based on the fuel efficiency influencing factor information (see Liu at least fig. 2-6, see Nagashima fig. 1-9 and Norimasa fig. 1 & 13).
	Motivation for combining Liu, Nagashima, and Norimasa in the instant claim, is the same as that in claim 1 above.  
Liu, Nagashima and Norimasa disclose claim 3: display the refueling points displayed in the display image in such a manner that the refueling points are highlighted more in descending order of the priorities (see Liu at least fig. 2-6, see Nagashima fig. 1-9 and Norimasa fig. 1 & 13).
	Motivation for combining Liu, Nagashima, and Norimasa in the instant claim, is the same as that in claim 1 above.  
Liu, Nagashima and Norimasa disclose claim 4: wherein the processor is configured to provide the priorities to each refueling point according to its refueling reaching probability and attribute information of the refueling point (see Liu at least fig. 2-6, see Nagashima fig. 1-9 and Norimasa fig. 1 & 13).
	Motivation for combining Liu, Nagashima, and Norimasa in the instant claim, is the same as that in claim 1 above.  
Liu, Nagashima and Norimasa disclose claim 5: wherein the processor is configured to provide the priorities to each refueling point according to its refueling reaching probability and a history of use of that refueling point by a user (see Liu at least fig. 2-6, see Nagashima fig. 1-9 and Norimasa fig. 1 & 13).
	Motivation for combining Liu, Nagashima, and Norimasa in the instant claim, is the same as that in claim 1 above.  
As per claims 6-7 they both list the same elements as those detailed in claims 1-5 above and are therefore rejected for the same reasoning and rationale as applied above to claims 1- 5. 
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MACEEH ANWARI whose telephone number is 571-272-7591.  The examiner can normally be reached from 9:00am-9:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on 571-272-1206.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MACEEH . ANWARI
Primary Examiner



	
	/MACEEH ANWARI/               Primary Examiner, Art Unit 3663